Title: From Thomas Jefferson to Justus Erich Bollmann, 22 June 1803
From: Jefferson, Thomas
To: Bollmann, Justus Erich


          
            Sir
            Washington June 22. 1803.
          
          Your favor of the 18th. is come to hand, and I am sorry you are not likely to get your affairs into the shape you have desired. I am the more so as it is not in my power to be useful to you in the way you propose. I will say to you with candour, that having two years ago purchased some land adjoining me, and extremely important to me for 6000 D. it has kept me in constant distress and remains still in part unpaid. I am sensible that I ought to reduce my scale of expence so as not only to keep myself more at ease but to be able to increase my means of assisting others. but it is a difficult operation. I fear the Marquis de la Fayette will be little able to assist you from the pittance remaining to him. I believe he is really poor. I shall be very happy to see you here, should your business bring you this far as you expect. accept my salutations & assurances of respect.
          
            Th: Jefferson
          
         